In his motion for rehearing appellant insists that the complaint is fundamentally defective in failing to definitely allege an act of negligence. One of the acts of negligence set forth in the complaint was that appellant "then and there failed and neglected to keep and maintain his automobile then and there being driven and operated by him on his right hand side of the road on approaching the said other automobile in which the said Mrs. Hattie Scott was then and there a passenger and then and there on said public highway at said point." We deem the averment sufficient.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.